Mr. Justice Boggs. This was a bill in chancery filed by the appellant to restrain the appellees from opening a public road upon his premises. The allegations are that the commissioners have made a final order laying out and establishing the road and are about to enter upon his land and open the same, which he alleges they ought to be restrained from doing because by reason of many alleged violations and omissions of legal requirements in the course of the proceedings to establish the highway the order establishing the highway is invalid and no public road was thereby created. A public road is a perpetual easement in land and is a freehold. The direct, question sought to be presented is whether the appellees, as commissioners of highways, have such an easement over the land of the appellant. A freehold being thus involved, this court is without jurisdiction to determine the contention. Chaplin v. Com’s of Highways, 126 Ill. 264; Malaer v. Hudgens, 130 Ill. 225. The appeal must be dismissed with leave to parties to withdraw the records, abstracts and briefs. Appeal dismissed.